Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory P. Bondarenko on 6 April 2021.

The application has been amended as follows:  
Following entry of applicant’s amendment filed 2 April 2021, Claims 1, 3-7, 10-14, 16, and 19-21 are pending in the application.
Claim 21 is amended.
Claim amendments are as follows:
In Claim 21, line 13, following, “clipping the clip to the”, add – shelf of the --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach an archery bow training aid and method of use, the training aid comprising a body having a base and a finger rest extending at an angle, the finger rest being grasped to form a second angle and the training aid including a clip or fastener connected to a shelf of an archery bow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        6 April 2021